Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 (7) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  DUPLICATE CLAIME NUMBERS.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A system for end-to-end automated generation and monitoring of process, compliance and operational exposure tests, the system comprising: a plurality of data sources configured to store data; a computing apparatus including a memory, one or more processing devices in communication with the memory and a display in communication with at least one of the processing devices; a self-service automated test configuration and management platform stored in the memory, executable by the one or more processing devices and comprising: [Additional elements that do not amount to more than the judicial exception, i.e., memory, processor, computer, etc.]
	a data source identifier and connection engine configured to, in response to receiving first inputs that select a test for automation and test data required to execute the test, identify at least one of the data sources that store the identified test data and establish one or more data connections to the at least one data source; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind can receive input and identify a data source.]
	a data analysis and mapping engine configured to, in response to receiving second inputs and the test data via the established data connections, analyze the test data and second inputs to map the test data as received from the data source to test requirements; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind can receive input and analyze test data.]
	a rules building engine configured to, in response to receiving third inputs, build a rules set applicable to the test including rule logic used to run the test and applied appropriate data to determine test results and the dissemination of the test results; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind can receive input, build a rules set, and run a test.]
	a test coding engine configured to generate computer code for executing the test based on the rules set and the mapping of the test data to the test requirements; [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind can generate code instruction for executing a test.]
	a compliance code execution engine configured to execute the computer code to run the test on the test data received from the one or more established data connections; and [Additional elements that do not amount to more than the judicial exception. Also, abstract idea of analyzing and manipulating data.]
	a test monitoring and results engine configured to present, on the display, one or more surveillance dashboards that are configured to allow a user to monitor live progress and results of the test. [Additional elements that do not amount to more than the judicial exception. Displaying data is an ancillary part of collection and analysis.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to a chosen application. This general approach could be applied to any application within or outside of computer technology. ([“Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”]). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 2 recites the following:
	The system of Claim 1, wherein the platform further comprises: a scheduler engine configured to, in response to receiving fourth inputs, determine a schedule for executing the test, wherein the rules building engine is further configured to build the rules set applicable to the test and based at least on the determined schedule. [Abstract idea of collecting, analyzing, and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 3 recites the following:
	The system of Claim 1, wherein the platform further comprises an artificial intelligence engine configured to receive and analyze an output of the test to determine at least a portion of the results of the test and provide the at least a portion of the results to the test monitoring and results engine for display on the one or more surveillance dashboards. [Abstract idea of collecting, analyzing, manipulating, and displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 4 recites the following:
	The system of Claim 1, wherein the test is further defined as an inline test and the test data is further defined as real-time production data. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 5 recites the following:
	The system of Claim 1, wherein the platform further comprises an error tracking engine configured to receive signals that indicate an occurrence of an error occurring in any other engine within the platform and record the error in test-specific logs. [Abstract idea of collecting, analyzing, and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 6 recites the following:
	The system of Claim 5, wherein the platform further comprises an alert and notification engine configured to receive error indications from the error tracking engine and test results from the test monitoring and results engine, determine that an alert is required based on an error indication or test results, identify recipients of the alert and initiate communication of the alert to the identified recipients. [Abstract idea of collecting, analyzing, manipulating, and displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 5 (7) recites the following:
	The system of Claim 1, wherein the test monitoring and results engine is configured to generate (i) first results for the test that are standardized across a plurality of tests managed by the platform, and (ii) second results that are specific to the test. [Abstract idea of collecting, analyzing, and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 8 recites the following:
	The system of Claim 1, wherein the test monitoring and results engine is further configured to identify one or more systems of record (SOR) for storing the results of the test, format the results to meet requirements of the identified (SOR) and write the results of the test to the identified SOR. [Abstract idea of collecting, analyzing, manipulating, and displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claim 9 recites the following:
	The system of Claim 1, wherein the self-service automated test configuration and management platform provides for (i) standardized data connections to data sources for each test configured and managed by the platform, (ii) each rule set for each test to include standardized rules applicable to each test configured and managed by the platform, (iii) standardized coding and execution of each test executed by the platform, and (iv) standardized reporting of results of each test configured and managed by the platform. [Abstract idea of collecting, analyzing, manipulating, and displaying data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in technology. The system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., memory, processor, computer.
	Claims 10-14 and 15-20 are rejected based on similar rationale given to claims 1-5 and (5)7, respectively.
	Claims 16, 17-19 and 20 are rejected based on similar rationale given to claims 1, 3-5 and (5)7, respectively.
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts generally teach methods for testing software. The claimed invention builds on the prior arts and outlines a particular method, claim 1. The other independent claims recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113